Exhibit 10.3

 

FORM OF

INCENTIVE STOCK OPTION AGREEMENT

UNDER THE AMENDED AND RESTATED

2004 STOCK AWARD AND INCENTIVE PLAN 

 

 

This INCENTIVE STOCK OPTION AGREEMENT (this “Agreement”) is made between
Interpace Diagnostics Group, Inc., a Delaware corporation formerly known as PDI,
Inc. (the “Company”), and [__________] (the “Participant”).

 

WHEREAS, the Company maintains the PDI, Inc. Amended and Restated 2004 Stock
Award and Incentive Plan (the “Plan”) for the benefit of its employees,
non-employee directors, and other persons who provide substantial services to
the Company or its subsidiaries or affiliates; and

 

WHEREAS, the Plan permits the award of Incentive Stock Options to purchase
shares of the Company’s Stock, subject to the terms of the Plan; and

 

WHEREAS, the Company wishes to award the Participant an option to purchase
[_____] shares of the Company’s Stock, subject to the restrictions and on the
terms and conditions contained in the Plan and this Agreement.

 

NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein and intending to be legally bound hereby, the parties agree as follows:

 

1.     Award of Option. This Agreement evidences the grant to the Participant of
an option (the “Option”) to purchase [_____] shares of the Company’s Stock (the
“Option Shares”). The Option is subject to the terms set forth herein, and in
all respects is subject to the terms and provisions of the Plan, which terms and
provisions are incorporated herein by this reference. Except as otherwise
specified herein or unless the context herein requires otherwise, the terms
defined in the Plan will have the same meanings herein.

 

2.     Nature of the Option. The Option is intended to be an incentive stock
option as described by Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

3.     Date of Grant; Term of Option. The Option was granted on [ ] (the
“Effective Date”) and may not be exercised later than the tenth anniversary of
that date, subject to earlier termination in accordance with the Plan.

 

4.     Option Exercise Price. The per share exercise price of the Option is [ ]
(the “Exercise Price”), which was the closing price of the Company’s Stock on
the Effective Date.

 

5.     Vesting and Exercise of Option. The Option will become exercisable only
in accordance with the terms and provisions of the Plan and this Agreement, as
follows:

 

(a)     Time Vesting. Subject to the Participant’s continued service with the
Company, [ ] of the Option shall become vested and exercisable on [ ].

 

 
 

--------------------------------------------------------------------------------

 

  

(b)     Accelerated Vesting. [ ]

 

(c)      Method of Exercise. The Participant may exercise the Option by
providing notice to the Company stating the election to exercise the Option and
such other requirements as are set forth in Section 6 of the Plan.

 

(d)     Partial Exercise. The Option may be exercised in whole or in part;
provided, however, that any exercise may apply only with respect to a whole
number of Option Shares.

 

(d)     Restrictions on Exercise. The Option may not be exercised, and any
purported exercise will be void, if the issuance of the Option Shares upon such
exercise would constitute a violation of any law, regulation or exchange listing
requirement. As a further condition to the exercise of the Option, the Company
may require the Participant to make any representation or warranty as may be
required by or advisable under any applicable law or regulation.

 

6.     Termination of Service. If the Participant’s service terminates or is
terminated for any reason prior to any applicable vesting date as provided in
Section 5, the Participant shall retain the right to exercise any vested portion
of the Option until the earlier to occur of ninety (90) days after the date of
such termination of employment, provided that if the Participant’s employment
terminates as a result of death, the representative of the Participant’s estate
shall have one (1) year after the date of such termination of employment to
exercise the Participant’s vested portion of the Option. To the extent that the
Option is not exercisable at the time of such termination, or to the extent the
Option is not exercised within the time specified herein, the Option shall
terminate with no further compensation due to the Participant.

 

7.     Non-Transferability of Option. The Option may not be sold, pledged,
assigned, hypothecated, gifted, transferred or disposed of in any manner either
voluntarily or involuntarily by operation of law, other than by will or by the
laws of descent or distribution. During the Participant’s lifetime, the Option
is exercisable only by the Participant. Subject to the foregoing and the terms
of the Plan, the terms of the Option will be binding upon the executors,
administrators and heirs of the Participant.

 

8.     Tax Consequences. The Company does not represent or warrant that this
Option (or the purchase or sale of the Option Shares subject hereto) will be
subject to particular tax treatment. The Participant acknowledges that he has
reviewed with his own tax advisors the tax treatment of this Option (including
the purchase and sale of any Option Shares acquired subject hereto) and is
relying solely on those advisors in that regard. The Participant understands
that he (and not the Company) will be responsible for his own tax liabilities
arising in connection with this Option. The Company shall withhold taxes
according to the requirements under the applicable laws, rules, and regulations,
including withholding taxes at source.

 

9.     No Rights as Stockholder.      The Participant shall not have any rights
and privileges of a stockholder of the Company with respect to the Option, nor
shall the Company have any obligation to issue any dividends or otherwise afford
any rights to which shares of Stock are entitled with respect to the Option.

 

 
-2-

--------------------------------------------------------------------------------

 

  

10.     Early Disposition of Stock. Subject to the fulfillment by the
Participant of any conditions limiting the disposition of the Option Shares, the
Participant agrees that if the Participant disposes of any Option Shares before
the later of (i) the first anniversary of the date on which the Option Shares
are transferred to the Participant and (ii) the second anniversary of the
Effective Date, then the Participant will notify the Company in writing within
30 days after the date of such disposition.

 

11.     The Plan. The Participant has received a copy of the Plan, has read the
Plan and is familiar with its terms, and hereby accepts the Option subject to
the terms and provisions of the Plan, as amended from time to time. Pursuant to
the Plan, the Committee is authorized to interpret the Plan and to adopt rules
and regulations not inconsistent with the Plan as it deems appropriate. The
Participant hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee with respect to questions arising
under the Plan or this Agreement.

 

12.     Entire Agreement. This Agreement, together with the Plan, represents the
entire agreement between the parties with respect to the subject matter hereof
and supersedes any prior agreement, written or otherwise, relating to the
subject matter hereof.

 

13.     Continuation of Employment or Service. Nothing in the Plan or this
Agreement shall be construed as imposing any obligation on the Company to
continue the Participant’s employment or service and nothing in the Plan or this
Agreement shall confer upon the Participant any right to continue in the employ
or service of the Company or restrict the right of the Company to terminate such
employment or service at any time.

 

14.     Amendment. Except as otherwise provided herein or as would otherwise not
have a material adverse effect on the Participant, this Agreement may only be
amended by a writing signed by each of the parties hereto.

 

15.     Governing Law. This Agreement will be construed in accordance with the
laws of the State of Delaware, without regard to the application of the
principles of conflicts of laws.

 

16.     Execution. This Agreement may be executed, including execution by
facsimile signature, in one or more counterparts, each of which will be deemed
an original, and all of which together shall be deemed to be one and the same
instrument.

 

[This space intentionally left blank; signature page follows] 

 

 
-3-

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Agreement has been executed by each party on the date
indicated below, respectively.

 

 

 

 

INTERPACE DIAGNOSTICS GROUP, INC.

 

       

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

            Title                       Date                              
PARTICIPANT               [Name]                               Signature        
              Address                                       Date  



 

-4-